Citation Nr: 9916046	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-46 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss disability.

2.  Entitlement to service connection for disability 
manifested by loss of balance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1974 and from July 1979 to April 1989.  He also had 
service with the Air National Guard from February 1974 to 
August 1976.  He was discharged to enter the Air Force 
Reserve Officer Training Corps (AFROTC).  In December 1976, 
he was disenrolled from AFROTC and reenlisted in the National 
Guard.  He was discharged from the National Guard in July 
1979 to reenlist for active duty.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  The veteran did not appeal a December 1989 decision by 
the RO which denied entitlement to service connection for 
hearing loss disability.

2.  Evidence received since the RO's decision in December 
1989 is cumulative or duplicative of that on file at the time 
of the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for hearing loss 
disability.

3.  The claim of entitlement to service connection for 
disability manifested by loss of balance is not plausible.


CONCLUSIONS OF LAW

1.  The unappealed December 1989 rating decision which denied 
entitlement to service connection for hearing loss disability 
is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1998).

2.  The evidence received since the December 1989 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1998).

3.  The claim of entitlement to service connection for 
disability manifested by loss of balance is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hearing loss disability and for disability manifested by loss 
of balance.  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury, resulting in 
disability but not resulting from the veteran's own willful 
misconduct, was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.301, 3.303(a) (1998).  

I.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
That does not mean, however, that the veteran need 
demonstrate such manifestations in service.  Rather, it means 
that he must demonstrate such manifestations currently, after 
which it must be determined whether they are related to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

By a rating action in December 1989, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss disability.  Evidence on file at that time 
consisted of the veteran's service medical records and the 
report of a July 1989 VA examination.  During his July 1971 
service entrance examination, it was noted that the veteran 
had had a hearing loss in the past, but that there were no 
sequelae.  Audiometric testing revealed no hearing loss 
disability as set forth in 38 C.F.R. § 3.385.  During the 
remainder of service and during the veteran's May 1988 
service separation examination, there were no recorded 
complaints or clinical findings of defective hearing.  The 
July 1989 VA examination report indicated audiologic 
evaluation findings were interpreted as revealing that his 
hearing was within normal limits, bilaterally.  Accordingly, 
the RO denied the veteran's claim on the basis that defective 
hearing was not shown by the evidence of record.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, he did not initiate an appeal.  

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one year period following the decision as prescribed in 
38 U.S.C.A. § 7105(b)(1) (West 1991), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with Title 38 of the United States Code. 
38 U.S.C.A. § 7105(c); see Person v. Brown, 5 Vet. App. 449, 
450 (1993) (failure to appeal an RO decision within the one 
year period renders the decision final).  

The exception to these rules state that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994); Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see generally Suttmann v. Brown, 5 
Vet. App. 127, 135-36 (1993) (applying § 5108 provisions for 
reopening final claims to RO decisions rendered final by 
operation of § 7105(c)).  The U.S. Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203, 206 (1999).

Evidence added to the record since the RO's decision in 
December 1989 consists of VA medical records, dated from 
March 1996 to April 1997; the report of a clinical 
vestibular/balance evaluation, performed at Creighton 
University in November 1996; and the transcript of the 
veteran's hearing held at the RO in February 1997.  The VA 
treatment records show that the veteran reported a history of 
hearing loss, primarily in his right ear (See, e.g., those 
records, dated in July and August 1996); however, none of the 
additional records set forth a diagnosis of impaired hearing 
or provide any objective medical evidence of hearing loss 
disability within the VA standards noted above.  Although the 
veteran testified that he had impaired hearing as result 
exposure to jet engine noise in service, it should be noted 
that he is not qualified to render opinions as to medical 
diagnosis or causation.  Lay witnesses are competent to 
provide testimony describing symptomatology that is capable 
of lay observation.  They cannot provide material and 
probative testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the additional evidence was not previously before VA 
decisionmakers, it shows no more than was previously known.  
It remains negative for any competent evidence of hearing 
loss disability, and as such, is essentially cumulative in 
nature.  Moreover, it is not so significant, either by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, it is not new and material for the 
purpose of reopening the claim of entitlement to service 
connection for hearing loss disability.

In arriving at this decision, the Board notes the veteran's 
request for a VA examination to confirm the presence of 
hearing loss disability.  Such examinations are scheduled 
when there is a well-grounded claim and the medical evidence 
is inadequate for rating purposes.  38 C.F.R. § 3.326 (1998).  
Such requirements apply to original and reopened claims.  As 
noted above, however, the veteran has not submitted new and 
material evidence to reopen the claim.  Accordingly, the 
Board finds no basis for further examination at this time.  

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether new 
and material evidence has been submitted to reopen the 
veteran's claim rather than whether or not that claim is well 
grounded, the veteran has not been prejudiced by the Board's 
decision.  In denying the claim as not well grounded, the RO 
would have had to have found that the veteran had submitted 
new and material evidence since the December 1989 
determination.  In assuming that new and material evidence 
had been submitted, the RO accorded the claim greater 
consideration than was warranted under the circumstances.  
See, e.g., Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
To remand the case to the RO for consideration of the issue 
of whether the veteran has submitted new and material 
evidence would be pointless, and, in light of the law and 
regulations cited above, would not result in a determination 
favorable to him.  

II.  Loss of Balance

As to the claim of entitlement to service connection for 
disability manifested by loss of balance, the threshold 
question is whether that claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, that is, one which is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, VA has 
no duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. 
App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because, as noted above, lay 
persons are not competent to offer medical opinions.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu at 2 Vet. 
App. 494-95.

In this case, the veteran maintains that his loss of balance 
is the result of ear damage sustained when he was exposed to 
jet engine noise in service.  During a January 1974 
examination in service, the veteran reported a history of 
dizziness in November 1973 upon sudden rising.  It was noted, 
however, that he had not sought treatment for that problem, 
nor had he had any complications or sequelae.  On 
examination, his ears and eardrums were normal, and there was 
no cardiovascular abnormality identified.  A neurologic 
evaluation was also normal.  Indeed, there was no evidence in 
service of any disability manifested by a loss of balance.  
Moreover, during his service separation examination in May 
1988, he responded in the negative, when asked if he then 
had, or had ever had, dizziness or fainting spells, and he 
did not report any ear disability.  On examination, his ears 
and eardrums were again found to be normal, no abnormality of 
the cardiovascular system was identified, and a neurologic 
evaluation was also normal. 

The veteran was hospitalized by VA in June and July 1996 for 
alcohol dependence.  He reported that he blacked out some of 
the time when he drank whiskey.  He also reported he had 
received treatment for alcohol use while in service in 1988.

VA treatment records, dated from August 1996 to April 1997, 
show that the veteran complained of balance problems.  The 
various diagnoses included an episode of vertigo; dizziness, 
etiology unclear; orthostasis; vestibular dysfunction; 
disequilibrium; and possible mastoiditis.  In November 1996, 
the veteran was referred to Creighton University for a 
clinical vestibular/balance evaluation which included 
electronystagmography and computerized dynamic posturography.  
That evaluation suggested the presence of positional alcohol 
nystagmus, as well as abnormal balance on posturography 
Condition #5 which isolated the vestibular system.  Forty-
eight hours later, after abstaining from alcohol, the veteran 
showed normal functional balance on posturography.  However, 
a direction-fixed (left beating) positional nystagmus 
remained which provided evidence of vestibular system 
dysfunction.  Following an April 1997 neurologic 
consultation, the examiner stated that the veteran's history 
was more consistent with ear trouble than neurologic 
disability.

Despite the recent findings of vestibular dysfunction, the 
record remains negative for any medical evidence of a 
relationship to service.  Again the only evidence of such a 
relationship is found in the transcript of the veteran's 
February 1997 hearing on appeal.  It must be emphasized, 
however, that he is not qualified to render opinions which 
require medical expertise, such as diagnosis or causation.  
Accordingly, the Board is of the opinion that his claim of 
entitlement to service connection for disability manifested 
by loss of balance is not well grounded.


ORDER

The request to reopen the claim of entitlement to service 
connection for hearing loss disability is denied.

Entitlement to service connection for disability manifested 
by loss of balance is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

